PER CURIAM.
*180Robert F. Lepping and Judith K. Lepping, as trustees of the Lepping Family Trust dated September 6, 2012, and Robert F. Lepping and Judith K. Lepping, individually, appeal the judgment entered after a bench trial in favor of Gary L. Schellert and Joan C. Schellert ("Plaintiffs") as to Plaintiffs' claim for a partition of three properties jointly owned by the parties. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).